Citation Nr: 1754816	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-34 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of frostbite of the right foot.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of frostbite of the left foot.

3.  Entitlement to service connection for residuals of frostbite of the right foot.

4.  Entitlement to service connection for residuals of frostbite of the left foot.

5.  Entitlement to service connection for peripheral vascular disease of the right leg.

6.  Entitlement to service connection for peripheral vascular disease of the left leg.

7.  Entitlement to service connection for a right ankle disorder.

8.  Entitlement to service connection for a left ankle disorder.

9.  Entitlement to a disability rating in excess of 10 percent for right foot hallux valgus with hammer toes and callouses.

10.  Entitlement to a disability rating in excess of 10 percent for left foot hallux valgus with hammer toes and callouses.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to November 1978 and from May 1979 to May 1983. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2013 (increased ratings) and January 2014 (service connection and new and material evidence) rating decisions from a Department of Veterans Affairs (VA) Regional Office (RO).
In August 2016, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the record.

At the hearing, the undersigned Veterans Law Judge directed that the record be held open for 60 days for the Veteran to submit additional evidence.  38 C.F.R. § 20.709 (2017).  Prior to the expiration of the 60-day period, the Veteran's counsel in September 2016 requested another 30-day extension.  Though the Board has not determined whether a 30-day extension should be granted, the 30-day period that the counsel requested expired in mid-November 2016 and the counsel submitted additional evidence prior to the end of the 30-day extension she requested.  The counsel has not indicated that she needed another extension after mid-November 2016 to submit additional evidence.  Moreover, in a November 2016 statement, the attorney indicated that she was submitting the relevant and available evidence that she needed an extension to obtain.  Therefore, no further development with regard to an extension of the 60-day period after the August 2016 hearing is necessary.

In November 2016, the counsel submitted a statement from a private doctor indicating that the Veteran is unemployable because of his service-connected foot disabilities.  The issue of entitlement to TDIU has been raised.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU is a component of the claim for higher ratings for the service-connected disabilities on appeal.  Thus, the Board has taken jurisdiction of this issue.

In light of the above, the issues are as stated on the first two pages of this decision.

The issues of whether there is a clear and unmistakable error in a November 1989 rating decision as to the assignment of two 10 percent disability ratings for the bilateral foot disorders and whether new and material evidence has been submitted to reopen claims of entitlement to service connection for peripheral neuropathy of the right and left lower extremities have been raised by the record in August and November 2016 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The Board is reopening the issues of entitlement to service connection for residuals of frostbite of the feet.  The issues of service connection, increased ratings, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 2001 rating decision denied entitlement to service connection for frostbite of the feet.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since October 2001, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for residuals of frostbite of the right foot and residuals of frostbite of the left foot.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision, which denied the Veteran's claim of entitlement to service connection for frostbite of the feet, is final.  38 U.S.C. 
§ 7105(c) (2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the October 2001 rating decision is new and material, and the claims of entitlement to service connection for residuals of frostbite of the right foot and residuals of frostbite of the left foot are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing law and regulations

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

In an October 2001 rating decision, a RO denied the claim of entitlement to service connection for frostbite of the feet based on the determination that the Veteran did not suffer an in-service cold injury.  Service treatment records did not show treatment or diagnosis of frostbite of the feet.  

The Veteran did not submit a notice of disagreement with the October 2001 rating decision.  No new and material evidence was received by VA within one year of the issuance of the October 2001 rating decision.  As such, the October 2001 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final October 2001 RO decision, the Veteran has submitted private medical evidence.  In a December 2000 progress note, Dr. G. stated that in all probability the Veteran did sustain frostbite in military service.  In a November 2016 statement, Dr. M. opined that although there are no medical records directly pertaining to treatment of frostbite, the findings of Dr. G, the Veteran's history and the physical findings and symptoms absolutely point to a neurovascular injury to the Veteran's feet in service.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in October 2001, and indicates the Veteran had frostbite in service.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claims of entitlement to service connection for residuals of frostbite of the right foot and residuals of frostbite of the left foot.  See Shade, 24 Vet. App. 110.


ORDER

New and material evidence has been received to reopen a claim of service connection for residuals of frostbite of the right foot.  

New and material evidence has been received to reopen a claim of service connection for residuals of frostbite of the left foot.  


REMAND

A VA examination is necessary to determine whether the Veteran has current residuals of frostbite of the feet and whether the bilateral peripheral vascular disorder of the legs and any current ankle disorder are related to in-service cold exposure.

In November 2016, the Veteran's counsel submitted a statement from a private doctor indicating that the Veteran is unemployable because of his service-connected foot disabilities.  Given the possible worsening of the Veteran's bilateral foot disorder and the passage of time since a July 2012 VA examination, another examination is warranted.

In light of the November 2016 statement on employability, the AOJ should refer the Veteran's claim of entitlement to TDIU to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  38 C.F.R. §§ 4.16(b) (2017).

The RO should obtain any additional records from the Oklahoma City VA Medical Center from July 2016 to the present.

In the November 2016 statement, the attorney reported that contact with the local Social Security Administration office revealed that the records pertaining to the Veteran's claim for disability benefits had been destroyed.  The attorney did not provide official documentation from the Social Security Administration indicating that the Veteran's records were no longer available.  Instead, she provided a fax showing that the local office had ordered the Veteran's folder.  An attempt to obtain the records pertaining to the Veteran's claim for disability benefits should be made.

Finally, the AOJ has not provided the Veteran a formal application for his claim of entitlement to TDIU.  The AOJ has also not provided him notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the Veteran, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C. §§ 5103, 5103A.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must provide the Veteran a formal application for his claim of entitlement to a total disability rating based on individual unemployability.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete this claim.  

2.  Ask the Veteran to identify all treatment for residuals of frostbite, peripheral vascular disease of the legs, a bilateral ankle disorder, and his bilateral foot disorder, and obtain any identified records.  Regardless of the Veteran's response, obtain any additional records from the Oklahoma City VA Medical Center from July 2016 to the present.

3.  Contact the Social Security Administration and attempt to obtain any available records pertaining to the Veteran's claim for Social Security disability benefits.

4.  After the development in 1 thru 3 has been completed, schedule a VA examination to determine the nature and severity of his bilateral hallux valgus with hammer toes and callouses.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  The examiner is to provide a detailed review of the pertinent medical history, current complaints, and the nature and extent of the disability, to include the impact on the Veteran's ability to work.  

5.  After the development in 1 thru 3 has been completed, schedule a VA examination to determine the nature and severity of any current residuals of frostbite of the feet, bilateral peripheral vascular disorder of the legs, and bilateral ankle disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

For any current foot disorder other than hallux valgus, hammer toes, and callouses, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the disorder is related to service, to include his in-service exposure to cold temperatures.

For any current ankle disorder, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the disorder is related to service, to include his in-service exposure to cold temperatures.

The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the peripheral vascular disorder of either leg is related to service, to include his in-service exposure to cold temperatures.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

6.  Thereafter, the AOJ should take any additional development necessary before adjudicating the claim for TDIU, to include scheduling examinations to assess the current severity of any service-connected disability, and impact on the Veteran's ability to work.  

7.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


